1    AARON D. FORD
      Attorney General
2    ALEXANDER J. SMITH (Bar No. 15484C)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-4070 (phone)
6    (702) 486-3773 (fax)
     Email: ajsmith@ag.nv.gov
7
     Attorneys for Defendants
8    Melvin Cravin, Efrain Lona,
     and Glenda Stewart
9

10

11                           UNITED STATES DISTRICT COURT

12                                   DISTRICT OF NEVADA

13   SYDNEY SHACKERFORD,                                Case No. 2:19-cv-00469-GMN-DJA
14                     Plaintiff,
                                                    UNOPPOSED MOTION TO EXTEND
15   v.                                                THE DISPOSITIVE MOTIONS
                                                     DEADLINE BY FIFTY DAYS FROM
16   JAMES DZURENDA, et al.,                           MAY 12, 2021, TO JULY 1, 2021
                                                    (FIRST REQUEST TO EXTEND THE
17                     Defendants.                       DISPOSITIVE MOTIONS
                                                               DEADLINE)
18

19         Defendants, Melvin Cravin, Efrain Lona, and Glenda Stewart, by and through
20   counsel, Aaron D. Ford, Nevada Attorney General, and Alexander J. Smith, Deputy
21   Attorney General, of the State of Nevada, Office of the Attorney General, hereby move to
22   extend by a modest fifty days the dispositive motions deadline only from May 12, 2021, to
23   July 1, 2021.1
24         On May 10, 2021, counsel for Defendants and Plaintiff Sydney Shackerford engaged
25   in a pleasant, amicable, and co-operative telephonic meet and confer to discuss this motion
26
           1  Setting a dispositive motions deadline of May 12, 2021, a January 12, 2021
27
     scheduling order states that “[m]otions for summary judgment . . . must be filed and served
28   no later than 30 days after the close of discovery, which is April 12, 2021.” (ECF No. 21
     at 3)


30                                          Page 1 of 6
1    to extend the deadline to file dispositive motions and to discuss any possible settlement
2    offer from Shackerford.
3          This motion is unopposed, and Defendants move for a dispositive motions deadline
4    extension for the reasons stated below.
5                      MEMORANDUM OF POINTS AND AUTHORITIES
6    I.    LAW AND ARGUMENT
7          A.     Rule 6(b), Federal Rules Of Civil Procedure.
8          Rule 6(b)(1), Federal Rules of Civil Procedure, governs extensions of time and states:
9                 When an act may or must be done within a specified time, the
                  court may, for good cause, extend the time: (A) with or without
10                motion or notice if the court acts, or if a request is made, before
                  the original time or its extension expires; or (B) on motion made
11                after the time has expired if the party failed to act because of
                  excusable neglect.
12

13         If additional time for any purpose is needed, the proper procedure is to present a
14   request for extension of time before the time fixed has expired. Canup v. Mississippi Val.
15   Barge Line Co., 31 F.R.D. 282 (W.D. Pa. 1962). An extension of time may always be sought
16   and is usually granted on a showing of good cause if timely made under subdivision (b)(1)
17   of the Rule. Creedon v. Taubman, 8 F.R.D. 268 (N.D. Ohio 1947).
18         B.     Local Rules IA 6-1 And 26-3.
19         LR IA 6-1 requires that a motion to extend time must state the reasons for the
20   extension requested and will not be granted if requested after the expiration of the specified
21   period unless the movant demonstrates that the failure to file the motion before the
22   deadline expired resulted because of excusable neglect. LR 26-3 requires that a motion to
23   extend any date set by the discovery plan, scheduling order, or other order must, as well as
24   satisfying the requirements of LR IA 6-1, demonstrate good cause for the extension, and
25   such a motion filed after the expiration of the deadline will not be granted unless the
26   movant demonstrates that the failure to act resulted from excusable neglect.
27         Finally, LR 26-3 lists four factors that are considered upon adjudication of a motion
28   to extend a discovery deadline or to reopen discovery: (a) a statement specifying the


30                                             Page 2 of 6
1    discovery completed; (b) a specific description of the discovery that remains to be completed;
2    (c) the reasons why the deadline was not satisfied or the remaining discovery was not
3    completed within the time limits set by the discovery plan; and (d) a proposed schedule for
4    completing all remaining discovery.
5          C.     Good Cause Exists, Thus An Order Should Grant Defendants’ Motion
                  For An Extension Of The Dispositive Motions Deadline
6

7          Here, good cause exists for extending the dispositive motions deadline by fifty days.
8    Both parties intend to move for summary judgment, and Defendants will, among other
9    things, argue that there is no genuine dispute as to any material fact concerning
10   Shackerford’s Eighth Amendment excessive force claims; Defendants continue to assert
11   that no constitutional violations occurred, thus Defendants are entitled to judgment as a
12   matter of law. By extending the deadline by fifty days, Shackerford is under no danger of
13   prejudice, and the delay is short.
14         Counsel for the defense, Attorney Smith, represents the interests of several hundred
15   defendants in approximately fifty cases. Over the last six or so weeks, Attorney Smith has
16   worked on several other summary judgments. Other tasks have included a complex
17   Rule 12(c), Federal Rules of Civil Procedure, motion; much factual and legal research into
18   a motion for a preliminary injunction to allow a particular faith-group access under the
19   Religious Land Use and Institutionalized Persons Act to a prison chapel; several hearings
20   and briefs in state court on the constitutional right of access to the courts in the COVID
21   pandemic; several depositions; much discovery-related work; Attorney-General work-
22   related training and office administrative tasks; mentoring and assisting newly appointed
23   attorneys with their work; several mediation conferences and preparation beforehand; and
24   all of the other routine tasks expected of an attorney.
25         Also, because of the nature of this case, Attorney Smith requires more time to obtain
26   further declarations from Defendants and others and to finish his internal factual enquiries
27   that will eventually assist the court in the adequate adjudication of Defendants’ motion for
28   summary judgment, which will be filed if no settlement is reached following Shackerford’s


30                                            Page 3 of 6
1    latest settlement offer.2 In sum, because of many deadlines and last-minute assignments
2    over the last several weeks (and indeed months), Attorney Smith needs additional time in
3    which to adequately move for summary judgment.
4          Finally, because of the COVID pandemic, Attorney Smith has continued to work
5    from home most of the time, and this has made discovery and various other tasks more
6    difficult than usual; his ability to access records (in addition to necessary declarations and
7    the like) has been impeded and slowed down; however, Attorney Smith is working
8    diligently to defend this action. In sum, for the reasons stated above and because no rushed
9    work product is good work product, Attorney Smith needs additional time in order to
10   adequately brief the court for summary judgment in this action.
11         D.     The Four Factors Contained Within LR 26-3 Are Satisfied3
12         The four factors contained within LR 26-3—(a) a statement specifying the discovery
13   completed; (b) a specific description of the discovery that remains to be completed; (c) the
14   reasons why the deadline was not satisfied or the remaining discovery was not completed
15   within the time limits set by the discovery plan; and (d) a proposed schedule for completing
16   all remaining discovery—are satisfied. Defendants have completed discovery in this action,
17   and no further discovery is needed. The reasons why Defendants are unable to adhere to
18   the dispositive motions deadline are succinctly and thoroughly elaborated on at length in
19   the preceding paragraphs. No discovery remains, but Defendants move to amend the
20   scheduling order to extend by fifty days the May 12, 2021 dispositive motions deadline.
21
           2  In the meet and confer, Shackerford also extended a new, more modest settlement
22
     offer to Defendants. Thus Defendants would benefit from an extension of time, which will
23   allow Attorney Smith to liaise with the relevant staff at (i) the Attorney General’s Office
     (such as the Nevada Tort Claims Manager) and (ii) the Nevada Department of Corrections
24   about possibly settling this case before the filing of any dispositive motions and thus
     conserving precious judicial resources and taxpayers’ money; however, the consideration of
25   a settlement offer takes time because of legislative and executive imposed procedures.
            3 LR 26-3 lists four factors that are considered. Arguably, these apply only when a

26   party moves for an extension to extend a discovery deadline or to reopen discovery; here,
     Defendants neither move to extend a discovery deadline nor move to reopen discovery, but
27   because this motion seeks to extend a deadline—originally established by a January 12,
     2021 scheduling order (ECF No. 21)—to July 1, 2021, out of an abundance of caution, the
28   factors contained within LR 26-3 are addressed in case the court decides that the four-
     factor requirement contained within that rule applies in this instance.


30                                            Page 4 of 6
1          E.     Meet And Confer
2          On May 10, 2021, counsel for Defendants met and conferred via telephone with
3    Shackerford to discuss this motion to extend the deadline to file dispositive motions.
4    Shackerford stated that this motion is unopposed.
5    II.   CONCLUSION
6          Defendants demonstrate good cause to extend the dispositive motions deadline to
7    July 1, 2021. Shackerford does not oppose this motion. Due to the nature of summary
8    judgment and the time and complexity involved in adequately briefing the court, and
9    because the Ninth Circuit and other appellate courts prefer to see that cases are tried on
10   the merits and not on a technicality, Defendants respectfully move for an extension of time
11   to file a motion for summary judgment and request that the due date be extended from
12   May 12, 2021, to July 1, 2021.
13         DATED this 12th day of May, 2021.
14                                          AARON D. FORD
                                            Attorney General
15
                                            By: /s/ Alexander J. Smith
16                                             ALEXANDER J. SMITH (Bar No. 15484C)
                                               Deputy Attorney General
17
                                               Attorneys for Defendants
18

19

20

21                                         IT IS SO ORDERED.

22                                         Dated this ____
                                                       13 day of May, 2021

23

24
                                           ___________________________
25                                         Gloria M. Navarro, District Judge
                                           UNITED STATES DISTRICT COURT
26

27

28


30                                          Page 5 of 6
1                                  CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on May 12, 2021, I electronically filed the foregoing UNOPPOSED MOTION TO
4    EXTEND THE DISPOSITIVE MOTIONS DEADLINE BY FIFTY DAYS FROM
5    MAY 12, 2021, TO JULY 1, 2021 (FIRST REQUEST TO EXTEND THE
6    DISPOSITIVE MOTIONS DEADLINE) via this Court’s electronic filing system. Parties
7    who are registered with this Court’s electronic filing system will be served electronically.
8          Sydney Shackerford, #1148998
           High Desert State Prison
9          P.O. Box 650
           Indian Springs, Nevada 89070
10         Email: HDSP_LawLibrary@doc.nv.gov
           Plaintiff, Pro Se
11

12
                                             /s/ Carol A. Knight
13                                           CAROL A. KNIGHT, an employee of the
                                             Office of the Nevada Attorney General
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                            Page 6 of 6
